Title: From George Washington to Philip John Schuyler, 6 November 1780
From: Washington, George
To: Schuyler, Philip John


                        
                            Dear Sir
                            Head Quarters Precaness 6th Novemr 1780.
                        
                        Your favr of the 31st ulto and 1st instant was this day forwarded to me by His Excellency Governor
                            Clinton. I immediately ordered Genl Heath to detach the three remaining Regiments of the York Brigade, if he could
                            conveniently spare them all, to Albany, where they will receive further orders from Brigadier Genl Clinton. Should any
                            intelligence which you may receive make it unnecessary for these troops to advance, you will communicate it to Genl
                            Heath.
                        I confess, all circumstances and previous infirmations considered, that matters in a certain quarter carry
                            a very suspicious face. Should it appear, upon a further investigation, that there are good grounds for present
                            suspicions, you will concert measures with Brig. Genl Clinton, (to whom I have written upon the subject without
                            mentioning names) to seize and secure, with as much secrecy and as suddenly as possible, the person in question, with his
                            papers— You know how very delicate a Business this is, and I therefore trust to your prudence in the execution of it.
                            Nothing but the most palpable proofs ought to warrant the seizure of his person— but a variety of means may be fallen upon
                            to circumvent and defeat their plans, when you have a regular force to depend upon. I shall not order down Gansevoorts
                            Regt while there appears occasion for them.
                        Colo. Hamilton went to Philada the day before Yesterday, but will be back the latter end of this Week,
                            when he returns, I will communicate what you desire to him. .

                        
                            
                        
                    